               Case 2:20-cv-00869-JLR Document 11 Filed 12/28/20 Page 1 of 1




 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7    PABLO GUARTAZACA-DUTAN,

 8                                   Petitioner,            CASE NO. C20-0869-JLR

 9           v.
                                                            ORDER OF DISMISSAL
10    ICE FIELD OFFICE DIRECTOR,

11                                   Respondent.

12

13          Having reviewed the Report and Recommendation of the Honorable Mary Alice Theiler,

14   United States Magistrate Judge, any objections or responses to that, and the remaining record, the

15   Court finds and ORDERS:

16          (1)     The Court ADOPTS the Report and Recommendation;

17          (2)     Petitioner’s habeas petition is DISMISSED without prejudice; and

18          (3)     The Clerk is directed to send copies of this Order to the parties and to Judge Theiler.

19          DATED this 28th day of December, 2020.

20

21
                                             A
                                           __________________________________
                                           JAMES L. ROBART
                                           United States District Judge
22

23

     ORDER OF DISMISSAL
     PAGE - 1
